Citation Nr: 1241882	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-37 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the appellant's character of discharge from military service is a bar to Department of Veterans Affairs benefits (exclusive of health care under Chapter 17, Title 38, United States Code).


REPRESENTATION

Appellant represented by:	Rodrick E. Shepard, Attorney


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel





INTRODUCTION

The appellant served on active duty from April 1969 to November 1971 and was discharged under conditions other than honorable.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board has reviewed the appellant's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1. The appellant was discharged in November 1971 under conditions other than honorable.

2. During service the appellant engaged in a pattern of misconduct which included periods of absence without leave, wrongfully appropriating U.S. government property for personal gain, and physically assaulting a military policeman.

3. The appellant was not insane at the time of the offenses that led to the other than honorable discharge.

4. The appellant's other than honorable discharge was requested for the good of the service in lieu of a court martial and is considered a dishonorable discharge for purposes of VA benefits.






CONCLUSION OF LAW

The criteria for entitlement to VA benefits have not been met based on the character of the appellant's discharge from active duty.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to be declared eligible for VA benefits.  To be eligible for VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  A veteran is a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

In accordance with 38 C.F.R. § 3.12(a), if a former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based is terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).

In accordance with 38 C.F.R. § 3.12(b), a discharge or release from service under one of the conditions specified in this section is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release unless otherwise specifically provided.  38 U.S.C.A.  § 5303(b).

Benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of a sentence of general court-martial; (3) resignation of an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities where it is affirmatively shown that the former service member requested his or her release; (6) by reason of a discharge under other than honorable conditions issued as a result of AWOL for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R.   § 3.354(a).  When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C.A. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354(b).

A discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: acceptance of undesirable discharge in lieu of trial by general court-martial; mutiny or spying; offense involving moral turpitude (this includes, generally, conviction of a felony); willful and persistent misconduct; and homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R.          § 3.12(d).  Willful and persistent misconduct includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d).

In this case, the pertinent facts are not in dispute:  The appellant had one period of active duty service from April 1969 to November 1971 which concluded with a discharge characterized as "under conditions other than honorable".

Service personnel records indicate that in July 1970, the appellant wrongfully appropriated a truck.  In August 1970, he left his duty station without permission.  He was fined and ordered to perform extra duties for these infractions.  Another August 1970 report shows that he willfully disobeyed an order from a superior.

In September 1970, a special court martial was held because the appellant assaulted a military policeman, resisted lawful apprehension, disrespected a superior commissioned officer, engaged in disorderly conduct at the station house, and threatened the life of an officer.  He was found guilty of all allegations except disorderly conduct involving spitting of excepted words at the station house.  The appellant objected to the wording of the threat under the last charge, corrected the statement, and was found guilty under the corrected language.  He was fined and ordered to perform extra duties.

Personnel records show he was absent without leave (AWOL) on the following dates: from December 7, 1970 to February 17, 1971, from March 26, 1971 to April 12, 1971, and from April 12, 1971 to September 7, 1971.  Another document shows he was charged for being AWOL from October 27, 1970 to February 17, 1971.

In October 1971, the appellant's commanding officer recommended discharge for the good of the service in lieu of trial by a Special Court Martial.  The request was approved and a commanding officer ordered that the appellant be furnished with an Undesirable Discharge Certificate.

Briefly, the separation examination conducted at discharge showed a normal mental health evaluation.  None of the service treatment records indicate a mental health disorder, providing evidence against this claim.  

During his hearing before the RO, the appellant claimed he was extremely ill during service and accepted discharge to avoid being stationed in Germany.  He argues that he had posttraumatic stress disorder (PTSD) due to his service in Vietnam and that he became upset and chose to be discharged instead of assigned overseas.  He did what he had to do to avoid transfer.

In his substantive appeal, he said he was not in his right mind after he was informed of his pending assignment in Germany.  He thought he was being set up to die and chose to take the discharge rather than be shipped overseas.

In this case, documents show the appellant was found guilty of several infractions at a special court marshal.  He also went AWOL on several occasions, appropriated U.S. property, was disrespectful to superiors, refused orders, and assaulted a military policeman.  He was found guilty for some offenses via a special court marshal and was punished with fines and extra duties for others.

Based on the evidence, the Board finds that the appellant engaged in willful and persistent conduct, rendering him ineligible for veterans' benefits.  38 U.S.C.A.         § 101(2).  Cropper v. Brown, 6 Vet.App. 450 (1994).  The Board cannot find that the offenses were minor (as a whole) and that his service was otherwise honest, faithful and meritorious due to the numerous infractions and extended periods AWOL.  38 C.F.R. § 3.12(d).  Further, service treatment records fail to show that he was insane at the time of his willful and persistent conduct or at any time during service.

The appellant argues that he was not in the right frame of mind during service because he was traumatized by his experiences in Vietnam and not mentally able to handle being stationed in Germany.  Unfortunately, service treatment records do not show mental instability or insanity, and while the Veteran is competent to report symptoms he suffered at that time, the Board finds that his statements many years after service are of lesser probative value than the statements made at the time of the event.  As noted above, the separation examination showed no indication of a mental health disorder and records do not show complaint or treatment of a disorder until many years after discharge, providing highly probative evidence against the central contention in this case, outweighing his current statements to the Board.  His own statements at discharge do not support his current statements to the Board.    

For the reasons stated above, the Board finds that the character of the appellant's service is a bar for benefits.  Consequently, the appellant has no legal entitlement to VA benefits based on disease or injury incurred between those dates, and his claim must be denied as a matter of law.  38 C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered whether the notice and development provisions of VA law are applicable to this claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012).  Because this case involves the legal question regarding whether the appellant has adequate standing to apply for VA benefits, the notice and duty to assist provisions do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.

ORDER

The character of the appellant's discharge from active military service is a bar to the receipt of VA benefits and the appeal is denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


